J-S09041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                  Appellee             :
                                       :
            v.                         :
                                       :
WILLIAM GRECO                          :
                                       :
                  Appellant            :        No. 1312 MDA 2017

                 Appeal from the PCRA Order July 24, 2017
           In the Court of Common Pleas of Lackawanna County
           Criminal Division at No(s): CP-35-CR-0000734-2011,
                          CP-35-CR-0000797-2011

BEFORE:   GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                 FILED MARCH 13, 2018

     Appellant, William Greco, appeals from the order entered in the

Lackawanna County Court of Common Pleas, which dismissed his first

petition brought pursuant to the Post Conviction Relief Act (“PCRA”) at 42

Pa.C.S.A. §§ 9541-9546. On July 8, 2011, Appellant entered an open guilty

plea to possession with intent to deliver (“PWID”) at CP-35-CR-0000734-

2011, and harassment at CP-35-CR-0000797-2011.           The court sentenced

Appellant on November 29, 2011, at #734-2011 to eleven to thirty-six

months’ imprisonment, plus two years’ probation and at #797-2011 to three

to twelve months’ imprisonment, consecutive to the sentence at #734-2011.

Appellant timely filed post-sentence motions at both dockets on December 6,

2011, which the court denied on January 4, 2012. This Court affirmed the

judgment of sentence at both dockets on August 8, 2012.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S09041-18


      On January 28, 2013, Appellant timely filed a pro se PCRA petition at

both dockets, and the court appointed counsel. Meanwhile, on January 27,

2016, the court resentenced Appellant for a violation of probation at #734-

2011 to six to twelve months’ imprisonment, plus one year of probation. On

June 29, 2016, the court held an evidentiary hearing on Appellant’s PCRA

petition and denied relief on July 24, 2017. Appellant timely filed a notice of

appeal on August 22, 2017.       On September 11, 2017, the PCRA court

ordered a concise statement of errors per Pa.R.A.P. 1925(b); Appellant

timely complied on October 2, 2017.        On January 18, 2018, Appellant’s

maximum sentence at these dockets expired.

      To be eligible for PCRA relief, the petitioner must be “currently serving

a sentence of imprisonment, probation or parole for the crime” at issue. 42

Pa.C.S.A. § 9543(a)(1)(i).    When supervision ends, the petitioner is no

longer eligible for PCRA relief, regardless of when he filed the petition.

Commonwealth v. Ahlborn, 548 Pa. 544, 548, 699 A.2d 718, 720 (1997);

Commonwealth v. Hart, 911 A.2d 939 (Pa.Super. 2006).                 Instantly,

Section 9543(a)(1)(i) makes clear Appellant is ineligible for PCRA relief, as

he is no longer serving any sentence for his 2011 convictions.            See

Ahlborn, supra; Hart, supra. Accordingly, we affirm.

      Order affirmed.




                                     -2-
J-S09041-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/2018




                          -3-